       Case: 3:20-cv-00570-bbc Document #: 13 Filed: 08/31/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DEAN BRIGGS,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   20-cv-570-bbc
              v.

MARCEL S. OLIVEIRA,

                             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff Dean Briggs, who is incarcerated at the Chippewa Valley Correctional

Treatment Facility, filed a civil action under 42 U.S.C. § 1983 in which he alleges that

defendant Marcel Oliveira, a private attorney appointed to represent him on appeal in his

criminal case, provided him ineffective assistance of counsel. On July 28, 2020, I dismissed

the complaint for lack of subject matter jurisdiction because (1) a criminal defense attorney

is not a state actor who may be sued under § 1983; and (2) plaintiff had not met the

requirements for diversity jurisdiction under 28 U.S.C. § 1332(a)(1), with respect to a state

law legal malpractice claim because both he and defendant are Wisconsin citizens. Dkt. #8.

Plaintiff has now moved for reconsideration of that order on the ground that he has reason

to believe that defendant no longer lives in Wisconsin. Dkt. #12.

       Plaintiff states in his motion that he recently learned from an Office of Lawyer

Regulation investigator in Wisconsin that defendant’s license to practice law in Wisconsin

had been suspended and that he had a Chicago, Illinois mailing address. However, the

investigator also told plaintiff that her office had not received a response from defendant

regarding its June 4, 2020 letter of inquiry that was sent to the Illinois address and that the


                                              1
       Case: 3:20-cv-00570-bbc Document #: 13 Filed: 08/31/20 Page 2 of 3




office had not been able to locate defendant.

       Plaintiff seems to assume that defendant now lives in Illinois because the Office of

Lawyer Regulation located an Illinois mailing address for defendant. However, this is

nothing more than speculation on plaintiff’s part. The Office of Lawyer Regulation also told

plaintiff that it has been unable to locate defendant. Further, where an individual receives

mail or resides is meaningless for purposes of diversity jurisdiction.     An individual’s

citizenship is determined by his or her domicile, Dakuras v. Edwards, 312 F.3d 256, 258

(7th Cir. 2002), that is, the place where he has a “permanent home and principal

establishment, and to which [he] has the intention of returning whenever he is absent

therefrom.” Charles Alan Wright, Law of Federal Courts 161 (5th ed. 1994). See also

Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012) (“But residence

may or may not demonstrate citizenship, which depends on domicile–that is to say, the state

in which a person intends to live over the long run.”). The information that plaintiff has

learned about defendant does not suggest that defendant has a permanent home or principal

establishment in Illinois or that he has permanently left Wisconsin. Accordingly, without

more, plaintiff’s motion for reconsideration will be denied.




                                             2
      Case: 3:20-cv-00570-bbc Document #: 13 Filed: 08/31/20 Page 3 of 3




                                      ORDER

     IT IS ORDERED that plaintiff Dean Briggs’s motion for reconsideration, dkt. #12,

is DENIED.

     Entered this 31st day of August, 2020.

                                      BY THE COURT:

                                      /s/
                                      ________________________
                                      BARBARA B. CRABB
                                      District Judge




                                         3
